Citation Nr: 0515085	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service from November 1944 until February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death, and also entitlement to death 
pension and accrued benefits.  The appellant did not appeal 
the denial of accrued benefits.   


FINDINGS OF FACT

1. The veteran died in August 2002 at the age of 78; 
hypostatic pneumonia was certified as the immediate cause of 
death with pulmonary tuberculosis (PTB) as the underlying 
cause. 

2.  Neither pneumonia nor PTB was manifested in service; 
active PTB has not been confirmed manifested within three 
years thereafter by acceptable clinical, X-ray or laboratory 
studies, or by findings based upon acceptable hospital 
observation or treatment; and the veteran's death-causing 
diseases are not shown to have been related to service.

3.  The veteran had not established service connection for 
any disability, and a service-connected disability is not 
shown to have contributed to cause his death..

4.  The veteran's certified military service, from November 
1944 until February 1946, was all either with a recognized 
guerilla unit or with the regular Philippine army.


CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.374 (2004).

2. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  Appellant has been advised of VA's duties to 
notify and assist in the development of the claim.  An 
October 2002 (prior to the rating appealed) letter informed 
her of the type of evidence needed to establish her claim for 
service connection for the cause of death and of her and VA's 
responsibilities in claims development.  A September 2003 
letter informed her of the type of evidence needed to 
establish her claim for death pension benefits and reiterated 
the type of evidence necessary to establish service 
connection for the cause of death and her and VA's 
responsibilities in claims development.  The initial rating 
decision in April 2003 and an October 2003 statement of the 
case (SOC), notified appellant of applicable laws and 
regulations, of what the evidence showed, and why her claim 
was denied.  While complete
notice consistent with the VCAA was not provided prior to the 
decision on appeal, appellant has received ample notice 
since, and has had ample opportunity to respond.  She is not 
prejudiced by any notice timing defect.  

Regarding notice content also, while appellant was not 
advised verbatim to submit everything she had pertinent to 
her claims, the October 2002 letter explained the type of 
evidence she needed to submit pertaining to her cause of 
death claim and asked her to either submit or identify (for 
VA to obtain) any such evidence.  The September 2003 letter 
asked her to submit or identify (for VA to obtain) any other 
evidence that would support her claims.   This was equivalent 
to advising her to submit everything she had pertinent to her 
claims.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, records of pertinent medical 
treatment, the veteran's death certificate and a letter from 
the Municipal Health Officer responsible for certifying the 
immediate and underlying causes of the veteran's death that 
stated the bases upon which the health officer made the 
certification.  Appellant has not identified any additional 
evidence (not already of record) pertinent to her claim and 
has affirmatively indicated that she has no further evidence 
to submit.   No further assistance to the appellant is 
required.  She is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records do not show any diagnosis, treatment 
or symptoms of PTB.  They do reveal that the veteran suffered 
from acute malaria, which appeared to begin in April 1945.

The veteran's service records consist of a January 1946 
processing affidavit, which, under the heading wounds or 
illnesses incurred in service lists none.

In May 1974, the Service Department certified that the 
veteran was in missing status from November 1944 until 
February 1945, was in the Recognized Guerillas from February 
1945 until January 1946 and was in the regular Philippine 
Army form January 1946 to February 1946.  

Records from a hospital in Manila show that the veteran was 
treated for PTB in April/May 1974, March/April 1976 and 
November/December 1977.  The diagnosis was moderately 
advanced PTB.    

A January 1975 letter from Dr. C indicates that page 12 of 
his record file, documenting the treatment he provided from 
1946 to 1947, showed that the veteran came to his office with 
complaints of severe cough with bloody sputum, afternoon 
fever, chest pain, and appeared weak, pale and anemic.  The 
veteran reported that these symptoms had been going on for 
half a year.   Dr. C treated the veteran for minimal 
tuberculosis from October to December 1947 and January to 
March 1951 and for moderately advanced PTB from February 1974 
to March 1974.  In October 1974, Dr. C recommended that the 
veteran seek admission to the Veteran's Memorial Hospital for 
proper management of his condition.

An October 1975 letter from Dr. G indicated that the 
veteran's illness started in 1945 as a chronic persistent 
cough that was associated with chest and back pain, 
occasional difficulty breathing, afternoon fever, weakness 
and loss of weight.  The letter reiterated that the veteran 
was treated for PTB by Dr. C in 1947 and also indicated that 
he was given a chest X-ray by Dr. S in December 1947 and was 
diagnosed as having Minimal PTB.  Dr. G conducted his own 
chest X ray in January 1961 and diagnosed the veteran with 
far advanced pulmonary tuberculosis.  Since that time, the 
veteran had returned for treatment from Dr. G about once 
every two months.  In October 1975, Dr. G's diagnosis was 
PTB, far advanced, both lungs.  

In July 1978, the veteran submitted two chest X rays for 
review.  One was alleged to be his most recent chest X-ray 
and was undated, and one was alleged to have been taken soon 
after he was discharged from service and was dated June 1949.  
In August 1978 a VA MD reviewed the two X rays and determined 
that the undated X-ray showed the chest of a different 
individual than an X ray taken of the veteran by VA in 
November 1977.  The examiner found that the alleged June 1949 
X-ray (on Fuji film) showed pulmonary infiltrations in both 
upper lungs of an undetermined etiology along with left 
medial basal pneumonitis. 

A 1987 letter from the veteran indicated that the chest X ray 
taken by Dr. S in 1947 was destroyed by fire in 1956.  

A March 1992 letter from the veteran indicated that Dr.C's 
medical records were taken from his clinic by local people 
after the clinic was destroyed by an earthquake in July 1990.   

A March 1992 VA evaluation of X rays submitted by the veteran 
from January 1984 and March 1987 show probable localized 
pneumothorax or emphysema and localized emphysema or 
pneumothorax respectively.

Additional private medical evidence of record indicates that 
the veteran received treatment for PTB from various providers 
from April 1972 to January 1974 and in June 1974, November 
1979, September to October 1981, January 1984, April 1986, 
May 1987, March 1996, October 1998 and June 1999.  Chronic 
obstructive lung disease secondary to Koch's infection with 
atelectasis was diagnosed in December 2001.   

The veteran's August 2002 death certificate shows that the 
immediate cause of death was hypostatic pneumonia and the 
underlying cause of death was pulmonary tuberculosis.  

A November 2002 letter from the municipal health officer who 
certified the cause of death for the veteran indicated that 
the legal bases for certification were hospital, clinical and 
laboratory records and information given to him by persons 
familiar with the veteran's condition.  

III.  Analysis

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection. 38 C.F.R. § 3.312(c)(1).  

Service connection for PTB may be established on a 
presumptive basis if such disease is shown to have been 
manifested to a compensable degree within three years 
following the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diagnosis of active PTB by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c).  Tubianosa 
v. Derwinski, 3 Vet. App. 181 (1992).   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

During his lifetime, the veteran was not service connected 
for any disability.  As stated above, the veteran's immediate 
cause of death was hypostatic pneumonia and the underlying 
cause of death was pulmonary tuberculosis.  Service medical 
records do not show any diagnosis of, or treatment for, 
pneumonia or tuberculosis.  (They do show treatment for 
malaria but the record contains no indication of any 
connection between the malaria the veteran suffered in 
service and his cause of his death.)  While the January 1975 
letter from Dr. C specifically indicated that he diagnosed 
the veteran with minimal PTB as of October 1947, a time well 
within the three year presumptive period for PTB, Dr. C's 
statement was not supported by with any of clinical, X-ray or 
laboratory studies or records of acceptable hospital 
observation or treatment necessary to confirm this private 
diagnosis.  See 38 C.F.R. § 3.374.  Other physician's letters 
of record reference Dr. C's diagnosis and one letter 
references a diagnosis of minimal PTB by a Dr. S in December 
1947 based on chest X-ray.  However, these additional 
statements also are not supported by any actual chest X-rays 
or other necessary types of required confirmatory data from 
the presumptive period.  As mentioned above, a private 
diagnosis of PTB by itself may not be accepted to establish 
that the disease was initially manifested after discharge 
from active service.  Consequently, the diagnoses of Dr. C 
and Dr. S cannot be accepted to show that the veteran had 
active PTB during the presumptive period.    

Regarding the chest X-ray alleged to be from June 1949, June 
1949 is 4 months beyond the 3-year presumptive period.  
Furthermore a VA analysis did not conclude that the X-ray 
showed pulmonary tuberculosis.  The analysis concluded that 
there were pulmonary infiltrations in both upper lungs of 
undetermined etiology, along with left medial basal 
pneumonitis.  The analysis also appeared to question whether 
the X-ray was actually from June 1949.  (Notably, the X-ray 
was on Fuji film.)  Given as the X-ray is not determinative 
in this matter, the Board finds that a technical analysis of 
the film to determine whether it is indeed from 1949 is not 
indicated.  

Given that the evidence does not demonstrate that the veteran 
suffered from hypostatic pneumonia or PTB during service or 
from PTB within the three-year presumptive period, it is not 
shown that the primary cause of the veteran's death it is not 
shown that either disorder was related to his military 
service.  Thus, it is not shown that the disease that caused 
the veteran's death was service connected.  As he had no 
service connected disabilities, there is no basis for finding 
that service connected disability contributed to cause his 
death.  The preponderance of the evidence is against the 
veteran's claim, and service connection for the cause of the 
veteran's death is not warranted.   

Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including in recognized guerrilla units, is not 
deemed to have been qualifying active military, naval or air 
service for the purpose of establishing entitlement to 
nonservice-connected death pension benefits to a deceased 
veteran's spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The May 1974 Service department certification established 
that the veteran only had recognized guerilla and Philippine 
army service.  As mentioned above, such service is not 
qualifying for nonservice-connected death pension benefits.  
The appellant has provided no further evidence that would 
warrant a request for re-certification of service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Since the law 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appeal to establish basic eligibility for VA death 
pension benefits is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


